DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 and 10-19 are allowed in lieu of prior art not teaching the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed to printing control apparatus that transmits print data including image data and a print setting with respect to the image data to a printing apparatus.
Claims 1, 10 and 15 identify the uniquely distinct features of “displaying on a display a user interface configured to receive input from a user to enable print setting for the image data to be transmitted to the printing apparatus, wherein the user interface allows the user to enable a first setting for combining a print copy number with the image data, and to enable a second setting for storing in the printing apparatus in a re-printable state, and performing control such that the first setting and the second setting are not both enabled”.
The closest prior arts are Misawa et al. US 2006/0044601, Nagashima, US 2004/0145973 and Utsunomiya, US 7,034,954.
These prior arts teach having a box function (box data implies data in re-printable state) with temporary area for storing and transmitting data and also having box mode for storing data into plurality of storage boxes for different users, but, however fail to explicitly 
 Therefore, either singularly or in combination with other cited references, the cited prior arts fails to anticipate or render the above underlined limitations of independent claims 1, 10 and 15 obvious.
The meaning of the above underlined sentences is defined in applicant’s specification. 
It follows that claims 2-7, 11-14 and 16-19 are then inherently allowable for depending on allowable base claims 1 and 15, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672